Citation Nr: 0902175	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  05-18 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a compensable rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1978 to September 2004.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2004 rating decision of the Salt Lake City, Utah Department 
of Veterans Affairs (VA) Regional Office that, in pertinent 
part, granted service connection for allergic rhinitis, rated 
noncompensable, effective October 1, 2004.  In September 
2006, a Video-Conference hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the veteran's claims file.  This case was before the Board in 
February 2007, when it was remanded for additional 
development.  


FINDINGS OF FACT

1.  In the Board's February 2007 Remand, and in April 2007 
correspondence from the Appeals Management Center (AMC) in 
Washington, DC, further evidence (or release by the veteran 
for VA to secure such evidence) was sought from the appellant 
in connection with his instant claim for an increased rating.  

2.  The appellant has failed to respond within a year to AMC 
and Board requests for further evidence essential for a 
proper determination on the matter at hand.  


CONCLUSION OF LAW

By not responding to the requests of the Board and the AMC 
for information and evidence necessary to make a decision on 
the merits of his appeal within one year, the appellant has 
abandoned the claim.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 
2002); 38 C.F.R. § 3.158 (a) (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim and the requirements therein appear to 
have been met.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as revised effective May 30, 2008; 
73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As the rating decision on appeal granted service connection 
for allergic rhinitis, and assigned a rating and effective 
date for the award, statutory notice has served its purpose, 
and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An 
April 2005 statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating; February 2006 and August 2008 supplemental SOCs 
(SSOCs) readjudicated the matter after additional development 
was completed (to the extent possible).  It is not alleged 
that notice in this matter was less than adequate.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Regarding VA's duty to assist, the veteran's service 
treatment records are associated with his claims file, and VA 
treatment records have been secured.  The veteran was 
afforded a VA examination; he failed to report for further 
examination scheduled pursuant to the Board's February 2007 
remand.  As explained below, further pertinent evidence 
appears to be outstanding.  However, such evidence may not be 
obtained without the veteran's cooperation.  VA's duty to 
assist is met.  

B.	Factual Background, Legal Criteria, and Analysis

At the September 2006 video-conference hearing, the appellant 
indicated that he had received private medical treatment for 
his allergic rhinitis, and that he would submit records of 
such treatment.  In February 2007 the Board remanded this 
matter for the appellant to identify and submit (or provide 
releases for VA to secure) records of all treatment he had 
received for his allergic rhinitis since his discharge from 
service, specifically including treatment by Dr. O., (a 
private physician he had identified as a treatment provider).  
The remand also directed that the veteran be scheduled for a 
VA examination to determine the current severity of his 
allergic rhinitis.  

Pursuant to the remand order, by letter in April 2007 the AMC 
asked the veteran to complete and return an enclosed 
authorization form for records from Dr. O.  He has not 
responded to the request.  Furthermore, in August 2007, the 
AMC sent the appellant a letter notifying him that the 
nearest VA medical facility would be scheduling him for an 
examination in connection with his claim, and that the 
facility would notify the appellant of the date, time and 
place of the examination.  A later August 2007 letter 
informed the appellant of the date, time and place of the VA 
examination.  He failed to report. 

All three letters were mailed to the appellant's current 
address of record; no correspondence was returned to the RO 
as undeliverable.  

Where evidence requested in connection with an original claim 
or a claim for increase is not furnished within one year 
after the date of request, the claim will be considered 
abandoned.  After the expiration of one year, further action 
will not be taken unless a new claim is received.  38 C.F.R. 
§ 3.158(a).  

The facts of this case are clear.  As noted above, the has 
appellant failed to respond to a request for 
information/releases for information essential for the proper 
adjudication of his claim.  (Notably, he also failed to 
report for a VA examination scheduled in conjunction with his 
appeal.)  The controlling regulation in these circumstances, 
38 C.F.R. § 3.158(a), is unambiguous, and mandates that the 
claim will be dismissed.  Under these circumstances, the 
Board has no recourse but to conclude that the veteran has 
abandoned the claim.  See Hyson v. Brown, 5 Vet. App. 262 
(1993).  

The duty to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for necessary evidentiary 
development (see Wood, 1 Vet. App. at 193), nor may he 
deliberately choose to ignore requests for critical pertinent 
information, as appears the case here.  

As the veteran has abandoned the claim at issue, there 
remains no allegation of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  


ORDER

The appeal to establish entitlement to a compensable rating 
for allergic rhinitis is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


